TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00603-CV



                               In the Interest of R. H. M., a Child




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-FM-11-004941, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                            ORDER


PER CURIAM


               Appellant and appellee, parents to R.H.M., were divorced in December 2012. On

September 23, 2014, the trial court signed a final order modifying the parent-child relationship,

granting appellee the exclusive right to designate the primary residence of R.H.M, effective

October 6, 2014. Appellant, who currently has the exclusive right to designate R.H.M.’s primary

residence under the trial court’s 2012 divorce decree, filed a notice of appeal. Appellant also filed

an emergency motion to stay the September 23 order. Appellee filed a response to the emergency

motion, and appellant filed a reply.

               Based on the arguments presented by the parties and the record before us, we

conclude that a stay is warranted pursuant to rule 24.2(a)(4) of the Texas Rules of Appellate

Procedure and section 109.002(c) of the Texas Family Code. See Tex. R. App. P. 24.2(a)(4);

see also Tex. Fam. Code § 109.002(c). Accordingly, in order to maintain the status quo of the
parties during the pendency of this appeal, we grant appellant’s emergency motion. We hereby stay

the trial court’s September 23 modification order, pending final resolution of this appeal or further

order of this Court.

       It is ordered October 3, 2014.



Before Chief Justice Jones, Justices Pemberton, and Field




                                                 2